DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varela et al. (US 2007/0110120 A1).

Claim 1:
Varela discloses a method a method of providing a joint (abstract), comprising
placing a substance (40) to a threaded portion (24) of a shaft (11) and a threaded portion (34) of a joining shaft (13) (figs. 6 and 9, para [0045] and [0056]);
affixing the shaft (11) and the joining shaft (13) so that the substance (40) is delivered between the threaded portion (24) of the shaft (11) and the threaded portion (34) of the joining shaft (13) (figs. 6 and 9, para [0056]).

Claim 2:
Varela discloses the method as defined in Claim 1, where the substance is an adhesive (40), bonding the shaft (11) with the joining shaft (13) with the adhesive (figs. 6 and 9 para [0057]).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 3:
The prior art of record fails to disclose or fairly suggest the method for creating a permanent threaded joint as defined in Claim 1, where the substance is a lubricant, and lubricating the shaft and the joining shaft with the lubricant.

Claim 4:
The prior art of record fails to disclose or fairly suggest the method for creating a permanent threaded joint as defined in Claim 1, wherein the threaded portion of the shaft follows a thread profile, the thread profile comprising of a repeating pattern of: a crest region; the crest region comprising: a crest; a first crest transition; a second crest transition; a first flank; a root region; the root region comprising: a root; a first root end; a second root end; a second flank; where the root joins the first flank at the second root end, where the root joins the second flank at the first root end, where the first crest transition joins the crest with the first flank, where the second crest transition joins the crest with an adjacent second flank, where the root has a rounded profile and the radius of the root is 0.060°, where the crest has a flat profile, where the first crest transition and the second crest transition have a rounded profile and the radius of the rounded profile is 0.010°, where the thread angle between the first flank and the second flank is 90° plus or minus 10°; wherein the joining shaft further comprises: an exterior surface; and an interior surface, the interior surface comprising: the threaded portion; wherein the threaded portion of the joining shaft follows the thread profile; delivering the substance between the crests of the shaft and the roots of the joining shaft when the shaft and the joining shaft are affixed, and delivering the substance between the roots of the shaft and the crests of the joining shaft when the shaft and the joining shaft are affixed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kardasz (US 2010/0236694 A1) discloses a method for adhesive locking of a threaded fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726